72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.B.J. McADAMS, Appellant,v.MNC CREDIT CORPORATION, successor to MNC CommercialCorporation and Maryland National Industrial FinancialCorporation, MNC Commercial Corporation, Maryland NationalIndustrial Finance Corporation, Appellee.
No. 95-2129.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1995.Filed Dec. 18, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
B.J. McAdams appeals from the district court's1 orders granting summary judgment in favor of MNC Credit Corporation, and denying remand to state court, in this removed diversity action arising primarily out of a note and secured financing agreement.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas